DETAILED ACTION
Applicant's response to the Advisory Action filed on 12/15/2021 is acknowledged.
Applicant amended claims 1 and 4; and cancelled claim 3.

Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Lim et al. (US 2016/0163732), discloses at least one through region (72 and 80 in Fig. 3A, paragraph 0122) but fails to disclose a side of the at least one through region includes a stepped portion. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a three-dimensional semiconductor device, comprising: a side of the at least one through region includes a stepped portion in combination with other elements of claim 1.
In addition, claim 12 would be allowable because a closest prior art, Lim et al. (US 2016/0163732), discloses a through region 24 (Fig. 3A, paragraph 0097), wherein the gate-stacked structure (38a and 38b in Fig. 3A) includes a first gate stacked portion 38a (Fig. 3A) overlapping the first portion (portion of LC and HC on the left side of 18 in Fig. 3A) of the upper substrate, and a second gate stacked portion 38b (Fig. 3A) overlapping the second portion (portion of LC and HC on the right side of 18 in Fig. 3A) of the upper substrate but fails to disclose the through region is between the first gate stacked portion and the second gate stacked portion. Additionally, the prior art does not teach or suggest a three-dimensional semiconductor device, comprising: the through region is between the first gate stacked portion and the second gate stacked portion in combination with other elements of claim 12.
Furthermore, claim 16 would be allowable because a closest prior art, Lim et al. (US 2016/0163732), discloses a gate-stacked structure (38a and 38b in Fig. 3A, paragraph 0094) and at least one through region 24 (Fig. 3A, paragraph 0097) having a side with at least one step portion but fails to disclose an entire perimeter of the at least one through region being 

A closest prior art, Lim et al. (US 2016/0163732), discloses a three-dimensional semiconductor device, comprising: an upper substrate (LC and HC in Fig. 3A, paragraph 0080); a gate-stacked structure (38a and 38b in Fig. 3A, paragraph 0094) on the upper substrate, the gate-stacked structure including gate electrodes 38a (Fig. 3A) stacked within a memory cell array region (not shown in Fig. 3A but see CA in Fig. 2A, paragraph 0086), while being spaced apart from each other in a direction (vertical direction in Fig. 3A) perpendicular to a surface of the upper substrate (LC and HC in Fig. 3A), and extending into an extension region (not shown in Fig. 3A but see ST1-ST4 in Fig. 2A, paragraph 0086) adjacent to the memory cell array region to be arranged within the extension region to have a staircase shape (see Fig. 3B, wherein the gate electrodes 38a are in a staircase structure); and at least one through region (72 and 80 in Fig. 3A, paragraph 0122) passing through the gate-stacked structure (38a and 38b in Fig. 3A) within the memory cell array region (see I-I’ in Figs. 2A and 3A) or the extension region, an entire perimeter of the at least one through region (72 and 80 in Fig. 2B and 3A) being surrounded (see 72 and 80 (Fig. 2B) surrounded by II-II’ and III-III’ (Fig. 2A); see 38b in II-II’ of Fig. 3A; and see 38a in III-III’ of Fig. 3B) by the gate-stacked structure (38a and 38b in Fig. 3A), as viewed in a top view, and the at least one through region (72 and 80 in Fig. 3A) including a lower region 72 (Fig. 3A) and an upper region 80 (Fig. 3A) wider than the lower region but fails to teach a side of the at least one through region includes a stepped portion as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2 and 4-11 depend on claim 1.

Furthermore, a closest prior art, Lim et al. (US 2016/0163732), discloses a three-dimensional semiconductor device, comprising: a memory cell array region (CA in Fig. 2A, paragraph 0086); extension regions (ST1-ST4 in Fig. 2A, paragraph 0086) on both sides of the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	
/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813